Exhibit 10.10

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Debe Thomas
Bryan Cave LLP
1700 Lincoln St., Suite 4100
Denver, CO  80203

 

ROYALTY AGREEMENT AND OPTION

 

(American West Potash)

 

THIS ROYALTY AGREEMENT AND OPTION (“Royalty Agreement”), dated as of April 29,
2014, is made by and between American West Potash, LLC, a Delaware limited
liability company (the “Company”), and Grandhaven Energy, LLC, a Wisconsin
limited liability company (“Grandhaven”) (sometimes referred to collectively, as
the “Parties,” and individually, as a “Party”) with reference to the following
facts and intentions:

 

RECITALS

 

A.                                    The Company is a wholly-owned subsidiary
of Prospect Global Resources, Inc., a Delaware corporation (“Prospect”);

 

B.                                    Prior to November 22, 2011, the Company
acquired the land and other real property interests that are described on the
attached Exhibit “A;”

 

C.                                    Effective as of November 22, 2011,
Prospect and Grandhaven entered into that certain Potash Royalty Purchase and
Sale Agreement (the “Purchase Agreement”) whereby Prospect agreed to sell, and
Grandhaven agreed to purchase, certain royalties and overriding royalties (the
“Royalty Interest”) in the land and other real property interests described on
Exhibit “A” and other lands and real property interests owned by the Company,
including lands owned by the State of Arizona for which the Company holds potash
exploration permits (“State Lands”);

 

D.                                    Prospect and certain of its affiliates,
including the Company, and The Karlsson Group, Inc., an Arizona corporation
(“Karlsson Group”), are parties to a Membership Interest Purchase Agreement
dated as of May 30, 2012 and related security instruments, including a deed of
trust, security agreements, and pledge agreements dated as of August 1, 2012, as
amended and extended (the “Karlsson Group Transaction”);

 

E.                                     At various times since execution of the
Purchase Agreement, Prospect and the Company have requested that Grandhaven
defer or extend the closing under the Purchase Agreement in order to accommodate
certain amendments and extensions of the Karlsson Group Transaction.  Grandhaven
gave notice of the closing under the Purchase Agreement on February

 

1

--------------------------------------------------------------------------------


 

7, 2014.  The closing was to occur within two business days after the notice
under the Purchase Agreement, but has not yet occurred, despite such notice. 
The deferrals and extensions of the closing have benefitted both Prospect and
the Company;

 

F.                                      The Company has not yet received any
state potash leases on the State Lands, and Grandhaven has elected to receive an
additional 1.1% royalty interest and overriding royalty interest (for a total of
2.10%) in the land and other real property interests described on Part I of
Exhibit “A” in substitution for its Royalty Interests in the State Lands, as
provided in the Purchase Agreement, with an option as described in Section 3.e
below to later exchange some or all of such substitute interests for interests
acquired by the Company or its Affiliates (as defined below) after the date of
this Royalty Agreement;

 

G.                                    The Company and Prospect have requested
that Grandhaven elect to receive its Royalty Interest and substitute royalty
interests and overriding royalty interests in the same form as the royalty
interests to be received by Karlsson Group under the Karlsson Group Transaction;

 

H.                                   On                           , 2014, the
Parties and Apache entered into a Closing Agreement (the “Closing Agreement”)
providing additional terms for the closing under the Purchase and Sale
Agreement, including the substitution of royalty interests described above; and

 

I.                                        Upon the terms and conditions set
forth in this Royalty Agreement, the parties intend to hereby to further amend
the Purchase Agreement, to cause the obligation to pay the Royalty to be
recorded or filed in the public records as a Royalty Agreement, and from and
after the Effective Date (as defined below) to cause the Royalty Interests
purchased by Grandhaven  under the Purchase Agreement to be paid in the form of
the Royalty described below from the lands in the AWP Area (as described below).

 

J.                                        The Parties intend that this Royalty
Agreement shall only become effective when it is recorded in the official
records of Apache County, Arizona (the “Effective Date”), which shall not occur
until the earlier of (1) the date of repayment of the Senior First Priority
Secured Promissory Note, dated as of August 1, 2012 (“Note”), from Prospect to
Karlsson Group; and (2) June 30, 2014.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Recitals Incorporated.  The foregoing
Recitals are incorporated herein by reference.

 

2.                                      Definitions.

 

a.                                      “Affiliates” shall mean collectively
(i) Prospect; Prospect Global Resources, Inc., a Nevada corporation; and Apache
County Land & Ranch, LLC, a Nevada limited liability company; (ii) any other
person or entity that, directly or indirectly through one or

 

2

--------------------------------------------------------------------------------


 

more intermediaries, controls, is controlled by, or is under common control
with, the Company or any of the foregoing Affiliates; (iii) any joint venture to
which the Company or any of the foregoing Affiliates is a party; and (iv) any
successor or assign of the Company or any of the foregoing Affiliates, but as to
clauses (iii) and (iv) solely to the extent that such joint venture, successor
or assign acquires the interests of the Company or any of the other foregoing
Affiliates in the Authorized Minerals.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

b.                                      “Authorized Minerals” shall mean all
potash and rock salt naturally occurring within potash deposits which is known
to exist or which is hereafter discovered to exist in and under the AWP Area
(defined below) and is extracted, mined, processed or produced by underground
mining, solution mining or other mining methods and sold from any or all of the
lands and real property interests that are more particularly described as the
AWP Area, whether now existing or hereafter developed or invented, and with
respect to Exchanged Royalty Interests (as defined in Section 3.e below) shall
include without limitation any and all such minerals that are mined, extracted,
processed or produced and sold from or as a result of any permit, lease or
mineral lease issued in favor of the Company or any of its Affiliates by the
Arizona State Land Department or by any other landowner.

 

c.                                       “AWP Area” means the land and other
real property interests legally described on Parts I and II of Exhibit “A”
attached hereto, as modified pursuant to the provisions of Section 3.e below,
and shall also include all rights in lands and real property interests now or
hereafter owned or leased by the Company or its Affiliates under any amendment,
modification, substitution or renewal of any exploration permit, lease,
sublease, option or other agreement covering the land and other real property
interests described on Parts I and II of Exhibit “A,” or any purchase or
exchange of such land and other real property interests.

 

d.                                      “Gross Sales” shall mean a sum
calculated based on tons of Authorized Minerals actually sold during a calendar
quarter at the actual average quarterly per ton sales price received by the
Company during such calendar quarter on a weighted basis, whether such sales are
made pursuant to purchase orders, off-take agreements or otherwise.  In the case
of sales of Authorized Minerals sold under non-arm’s length contracts, “Gross
Sales” shall mean the fair market value of such Authorized Minerals without
deduction for any costs, expenses, liabilities or obligations paid or incurred
by the Company other than transportation from the point of shipment to market at
the mine (but not intra-mine transportation costs).  In the event of a sale made
pursuant to a long-term contract where a deposit is made, such deposit shall be
treated as a Gross Sale.

 

e.                                       “Potash Sharing Agreement” means that
certain Potash Sharing Agreement dated as of July 27, 2011, among the Company,
James Marlin Gale, Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore
Spurlock, Robert H.W.W. Spurlock, Vincent Pride Spurlock, Nancy Elizabeth Winn
(collectively, the “SL Group”), American General Life Insurance Company, a Texas
corporation (“AIG”) and Pap and Pop Family Ltd., a Texas limited partnership,
and 3MKJ LP, a Texas limited partnership (collectively, the “Hortenstine
Group”).

 

3

--------------------------------------------------------------------------------


 

3.                                      Grant of Royalty.

 

a.                                      In accordance with the terms and
conditions of the Purchase Agreement as amended the Closing Agreement and this
Royalty Agreement the Company has granted, sold and conveyed and by these
presents does grant, sell and convey unto Grandhaven the following royalties and
overriding royalties (collectively the “Royalties”) (i) an undivided two and one
tenths percent (2.10%) of one hundred percent (100%) of the Gross Sales of all
Authorized Minerals saved, produced and sold by the Company from that portion of
the AWP Area described in Part I of Exhibit “A,” plus (ii) an undivided one
percent (1.00%) of one hundred percent (100%) of the Gross Sales of all
Authorized Minerals saved, produced and sold by the Company from that portion of
the AWP Area described in Part II of Exhibit “A,” plus (iii) an amount equal to
ten percent (10%) of all amounts received by the Company from HNZ pursuant to
the Agreement dated April 23, 2012 by and between HNZ Potash, LLC, a Delaware
limited liability company and the Company (the “HNZ Royalties”), a memorandum of
which is recorded as document #2012-002323 of the records of Apache County,
Arizona.

 

b.                                      Any Royalty that becomes payable
pursuant to this Royalty Agreement shall be pari passu with payment of the
following obligations: a royalty of not more than 1% of the Company’s Gross
Sales of Authorized Minerals to Buffalo Management LLC, a royalty of not more
than 3% of the Company’s Gross Sales of Authorized Minerals to Karlsson Group
(the “Karlsson Royalty”), and the Company’s obligations to the SL Group, AIG and
the Hortenstine Group under the Potash Sharing Agreement (collectively, the
“Other Royalty Holders”).

 

c.                                       The Royalty shall be calculated
quarterly as of the last day of March, June, September and December; provided,
however, that a Royalty, if any, paid upon written off receivables shall be
credited to the next calendar quarter.  Royalty payments for each preceding
calendar quarter shall be paid in arrears within forty-five (45) days of the end
of each of June, September, and December and within ninety (90) days of the end
of each March, by the Company to Grandhaven.

 

d.                                      The Royalty shall be paid in U.S.
dollars, without demand, notice, setoff or reduction, by wire transfer in good
and immediately available U.S. funds to such account or accounts as the
Grandhaven may from time to time designate in writing.

 

e.                                       The Company may, in the good faith
exercise of its reasonable discretion, modify and amend its existing leases
applicable to the AWP Area and release portions of the AWP Area (the “Released
Areas”) from such leases and/or replace such Released Areas with other real
property owned by the applicable lessors (the “Replacement Areas”) on which the
Company will in the immediate future conduct mining of Authorized Minerals and
in connection therewith shall add any such Replacement Areas to the AWP Area and
remove any such Released Areas from the AWP Area; provided that no such
amendment or modification shall reduce, diminish or otherwise adversely affect
Grandhaven’s Royalty without Grandhaven’s prior written consent, which may be
withheld by Grandhaven in its sole and absolute discretion.  The Company hereby
grants to Grandhaven, its successors and assigns, for a period of 20 years after
the date of this Royalty Agreement (the “Option Period”), the irrevocable right
and option to exchange up to 1.1% of the Royalty granted under
Section 3.a(i) for an equal percentage of Gross Sales of all Authorized Minerals
sold by the Company from any lands or other real

 

4

--------------------------------------------------------------------------------


 

property interests hereafter acquired by the Company or its Affiliates (whether
owned, or leased or held pursuant to any other agreement), and are located in
any lands that are not described in Part I of Exhibit “A” and are located within
the townships described in Exhibit “B” hereto (collectively, the “Additional
Lands”), which may include private, federal, tribal or Arizona state lands and
interests (the “Exchanged Royalty Interests”); provided, however, that
Grandhaven’s royalty from the Exchanged Royalty Interests shall not have
priority over and shall be paid only in pari passu with payment of any Karlsson
Royalty from the Additional Lands;  that Grandhaven shall cooperate with the
Company and with Karlsson in order to effect that outcome; and that Karlsson
shall be a third party beneficiary of Grandhaven’s obligations in this
sentence.  Grandhaven shall have the right to select the percentage of such
Exchanged Royalty Interests, the lands in which such Exchanged Royalty Interests
are granted, and the percentage of the Royalty and the lands in Part I of
Exhibit “A” exchanged for such Exchanged Royalty Interests.  Grandhaven may
elect to receive one or more assignments and conveyances of Exchanged Royalty
Interests during the Option Period.  Within ten business days after any notice
by Grandhaven of such election, Grandhaven shall assign and convey to the
Company its interest in the Royalty Interests so exchanged, free and clear of
any lien or encumbrance arising by, through or under Grandhaven, and the Company
shall assign and convey to Grandhaven the Exchanged Royalty Interests on the
same terms and conditions of this Royalty Agreement free and clear of any lien
or encumbrance arising by, through or under Grandhaven (other than any royalty
interest of the Other Royalty Holders in such lands and interests as limited by
Section 3.b).  Without limiting the foregoing, if the Arizona State Land
Department refuses to consent to the assignment of any Royalty or requires any
reduction of or imposes any condition on the Royalty assignment as a condition
of approving an assignment of Royalty on State Lands or approving any royalty
reduction or other action with respect to lease or other agreement covering
State Lands, Grandhaven shall have the option to exchange the affected Royalty
for Exchanged Royalty Interests.

 

f.                                        Concurrently with each quarterly
payment, the Company shall cause to be provided to Grandhaven (i) a quarterly
statement setting forth for that quarter the finished tons of all Authorized
Minerals, the Company’s Gross Sales and the HNZ Royalties received by the
Company, (ii) the payments made to the Other Royalty Holders; and (iii) the
calculation of the Royalty payable to Grandhaven.

 

g.                                       In addition to the quarterly
statements, within ninety (90) days after the end of each March, the Company
shall provide an audited annual report of all of its operations consisting of a
summary of the preceding year’s activities with respect to the AWP Area insofar
as those activities are relevant to the calculation of the Royalty.

 

h.                                      The following events shall be deemed to
be “Reportable Events:” (i) the acquisition of an interest in any land or other
real property interests by the Company or any of its Affiliates; (ii) the
release of any Released Areas and the acquisition of any Replacement Areas;
(iii) any modification to the Potash Sharing Agreement or any other lease,
license, permit or other agreement pertaining to Authorized Minerals, whether
now existing or hereafter acquired, whether in the name of the Company or any of
its Affiliates (collectively, the “Underlying Agreements”), and any material
notices (including claim of any default) given or received under any of the
Underlying Agreements; (iv) if the Arizona State Land Department refuses to
consent to the assignment of any Royalty or requires any reduction of or imposes
any condition on the

 

5

--------------------------------------------------------------------------------


 

Royalty assignment as a condition of approving an assignment of Royalty on State
Lands or approving any royalty reduction or other action with respect to lease
or other agreement covering State Lands, and (v) any change of an operator that
is engaged in extracting, mining, processing or producing Authorized Minerals
(an “Operator”).  Within thirty (30) days after each Reportable Event the
Company shall provide Grandhaven with a reasonable written description of the
event.

 

i.                                          Any Royalty payment that is not paid
when due shall accrue interest at an annual rate equal to the prime rate as
published in the Wall Street Journal plus 5%, compounded monthly, which shall be
payable on demand.

 

j.                                         Nothing herein shall be deemed to
create any ownership interest (other than royalty interests and overriding
royalty interests) of Grandhaven in the Authorized Minerals or the AWP Area or
in any other real property owned, leased, or otherwise subject to a license,
permit or other agreement benefitting the Company.

 

k.                                      The Company shall comply with all
obligations under the Underlying Agreement at all times in order to maintain the
Underlying Agreements in good standing and avoid any default thereunder,
including by timely performing all work required under the Underlying
Agreements, and timely paying all rental fees, advance royalty payments, royalty
payments, payments in lieu of work expenditures, and other payments required the
terms of the Underlying Agreements or by applicable law.  The Company shall
timely file with the Arizona State Land Department and any other applicable
state agencies all reports and other information required by any Underlying
Agreements covering State Lands or by applicable law.

 

l.                                          If, by reason of failure to use best
mining practices or negligence on the part of the Company or another Operator,
Authorized Minerals are lost or wasted, or rendered economically unrecoverable,
the Company shall be obligated to pay Grandhaven the Royalty thereon to the same
extent as if such Authorized Minerals had been mined or processed utilizing best
mining practices, and settlement shall be made on the basis of independent
estimates obtained by the Company and approved by Grandhaven of the tonnage,
grade and recovery rate of Authorized Minerals so lost, wasted or rendered
economically unrecoverable

 

4.                                      Representations and Warranties.  The
Company hereby represents and warrants to Grandhaven that as of the date of this
Agreement (a) the Company is duly formed, validly existing and in good standing
and has all requisite power and authority to enter into and perform its
obligations under this Royalty Agreement; (b) the consummation of the
transactions contemplated by this Royalty Agreement will not violate nor be in
conflict with any provision of the Company’s certificate of formation, limited
liability company agreement, or any agreement or instrument, to which the
Company is a party or is bound, or any judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to the Company; (c) the
execution, delivery and performance of this Royalty Agreement, and the
transactions contemplated hereby, have been duly and validly authorized by all
requisite action on the part of the Company; (d) neither the Company nor any of
its Affiliates except Apache County Land & Ranch, LLC owns any land, leasehold
interest, license or permit for the use of lands for the extracting, mining or
processing of Authorized Minerals; (e) the Company is in compliance in all
material respects with all material requirements of applicable law; and (f) each
payment that the Company was required to

 

6

--------------------------------------------------------------------------------


 

make, on or before the date hereof, to the Arizona State Land Department with
respect to the AWP Area was made in full to such agency on or before the due
date applicable to such payment.

 

5.                                      Books and Records/Inspection.  The
Company shall, and shall cause any Operator that enters into an agreement with
the Company or any of its Affiliates, to permit Grandhaven and any of its
authorized representatives, at Grandhaven’s cost and expense, to inspect the
Company’s and such Operator’s financial accounting records (including without
limitation, any records and data that are maintained electronically), and in
conjunction with such inspection to make copies and take extracts therefrom and
to discuss with the Company and such Operator the calculations of the Royalty
and Gross Sales; provided, however that such inspection shall take place at
reasonable times during normal business hours and not more often than once per
calendar quarter.  The Company shall cause that all of its books and records and
those used by any such Operator to calculate the Royalty and Gross Sales to be
kept according to the U.S. generally accepted accounting principles consistently
applied.  In the event that any Affiliate conducts mining operations on the AWP
Area to extract, mine, process or produce and sell Authorized Minerals said
Affiliate shall also comply with the terms of this Section 5.  Grandhaven and
its representatives shall, at their sole risk and expense, upon reasonable
advance notice to the Company, have access during normal business hours once in
each calendar year (which limitation shall not apply if the Company is in
default hereunder or to access in connection with a prospective purchaser of
Grandhaven’s interest) to all operations conducted by or on behalf of the
Company on or related to the AWP Area for the purposes of viewing or inspecting
the same, provided that Grandhaven and its representatives shall not
unreasonably interfere with such operations.

 

6.                                      Other Important Terms.

 

a.                                      Notices.  All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 6.a):

 

If to Grandhaven:

Grandhaven Energy, LLC
730 17th Street, Suite 800
Denver, Colorado 80202

 

Attention:

Conway J. Schatz

 

 

Vice President

 

Facsimile: (303) 571-1221
Email: cjs@hexagoninc.com

 

7

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

Bryan Cave LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203
Facsimile 303-866-0200
Email: jim.cress@bryancave.com
Attention: Mr. Jim Cress

 

 

If to the Company or Prospect:

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
Email: DBarber@prospectGRI.com
Attention: Mr. Damon Barber

 

 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
Email: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

b.                                      Construction; Representation by Counsel.
 The Parties acknowledge and agree that they have been represented and advised
by counsel in connection with the negotiation and preparation of this Royalty
Agreement, and this Royalty Agreement shall be deemed to have been drafted
jointly by the Parties, notwithstanding that one Party or the other may have
performed the actual drafting hereof.  This Royalty Agreement shall be construed
and interpreted in accordance with the plain meaning of its language, and not
for or against any Party, and as a whole, giving effect to all the terms,
conditions and provisions hereof.  Whenever the context may require, any
provisions used in this Royalty Agreement shall include the corresponding
masculine, feminine, or neuter forms.

 

c.                                       Headings.  The headings in this Royalty
Agreement are for reference only and shall not affect the interpretation of this
Royalty Agreement.

 

d.                                      Severability.  If any provision of this
Royalty Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this Royalty
Agreement, all of which other provisions shall remain in full force and effect.

 

e.                                       Merger.  This Royalty Agreement amends
the Purchase Agreement and the Closing Agreement and except for the Purchase
Agreement and Closing Agreement contains the entire agreement between the
Parties with respect to the transactions contemplated hereby, and supersedes all
other prior negotiations, agreements, representations, warranties, commitments,
whether in writing or oral.  Except as otherwise provided in Section 3.e, this
Royalty Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each Party hereto.  In the event of a conflict between the
terms and provisions of the Royalty Agreement and the terms and provisions of
the Original Agreement the First

 

8

--------------------------------------------------------------------------------


 

Amendment, and the Second Amendment the terms and provisions of this Royalty
Agreement shall govern.

 

f.                                        Successors and Assigns.  This Royalty
Agreement shall run with the land and be binding upon the successors and assigns
of the Company as owners of any of the land or real property interests described
as the AWP Area or the Replacement Areas and any other lands or real property
interests that become subject to this Royalty Agreement pursuant to Section 3.e,
and shall inure to the benefit of Grandhaven and its successors and assigns.

 

g.                                       Waiver.  No waiver by any Party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving.  No waiver by any Party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Royalty Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

h.                                      Governing Law; Submission to
Jurisdiction; Attorneys’ Fees.  This Royalty Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.  The Parties
consent to the sole and exclusive jurisdiction and venue in the Federal or State
courts in Arizona, and agree that all disputes based on or arising out of this
Royalty Agreement shall only be submitted to and determined by said courts,
which shall have sole and exclusive jurisdiction.  In any dispute arising out of
or relating to this Agreement, the prevailing Party shall be entitled to recover
from the other Party court costs and reasonable attorneys’ fees.

 

i.                                          Counterparts.  This Royalty
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement.

 

j.                                         Rule Against Perpetuities.  The
parties intend that any right, interest option or estate in property created
hereunder or pursuant hereto be construed as not subject to any common law or
statutory rule against perpetuities.  In the event that any common law or
statutory rule against perpetuities is held to apply to any such right,
interest, option or estate, notwithstanding any other provision of this Royalty
Agreement, if such right, interest, option or estate in property conveyed by
this Royalty Agreement does not vest upon the date hereof, such right, interest
or estate shall vest, if at all, within twenty-one years less 10 days after the
death of the last surviving descendant of Joseph P. Kennedy (the late father of
the former President of the United States), who is living on the earlier of the
date of this Royalty Agreement or the date this Royalty Agreement is first
executed by one of the parties hereto.  Notwithstanding the limitation in the
preceding sentence, the parties agree and intend that a court finding any common
law or statutory rule against perpetuities applicable shall reform such right,
interest, option or estate so that such right, interest, option or estate is
exercisable for the longest period permissible under

 

9

--------------------------------------------------------------------------------


 

such rule, including such longer time as may be authorized by the Arizona
Statutory Rule Against Perpetuities, if by such reformation such right,
interest, option or estate would be exercisable for a period longer than that
provided in the preceding sentence.

 

k.                                      Further Assurances.  The Company hereby
covenants that from time to time it will execute upon request by Grandhaven
additional assignments and deeds necessary to properly convey, create and
maintain the Royalty in the AWP Area, including any lands and other real
property interests acquired after the date of this Royalty Agreement under any
amendment, modification, substitution or renewal of any Underlying Agreement
covering the land and other real property interests described on Parts I and II
of Exhibit “A,” or any purchase or exchange of such land and other real property
interests, and any Exchanged Royalty Interests or interests in Replacement Areas
as described in Section 3.e.  If the Company or its Affiliates should ever
purchase, acquire directly or indirectly, by exchange or otherwise, any interest
in the AWP Area owned by the lessor or other party to any of the Underlying
Agreements, then the Royalty granted hereunder shall automatically convert to a
perpetual, non-participating royalty interest burdening such acquired portion of
the AWP Area.  The Company shall obtain, at its sole cost and expense and
without diminishing the Royalty, any consents required from the Arizona State
Land Department or the parties to the Underlying Agreements, required for the
Royalty hereunder.  Separate deeds and assignments of the Royalty in any State
Lands may be executed on officially approved forms by the Company to Grandhaven,
in sufficient counterparts to satisfy applicable statutory and regulatory
requirements.  Those deeds and assignments of the Royalty in State Lands shall
be deemed to contain all of the exceptions, reservations, warranties, rights,
titles, powers and privileges set forth in this Royalty Agreement as fully as
though they were set forth in each such deed or assignment.  The interests
conveyed by such separate deeds and assignments of the Royalty are the same, and
not in addition to, the interests conveyed herein.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement as of the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

AMERICAN WEST POTASH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Title 

CFO/President

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                           , 2014 before
me,                                                                                                                 personally
appeared        
                                                                                           
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

GRANDHAVEN:

 

 

 

GRANDHAVEN ENERGY, LLC,
a Wisconsin limited liability company

 

 

 

 

 

 

 

By:

/s/ Conway J. Schatz

 

Name:

Conway J. Schatz

 

Title:

Vice President

 

State of Colorado

)

 

) SS.

City and County of Denver

)

 

On                                 , 2014, the foregoing instrument was
acknowledged before me by Conway J. Schatz, as Vice President of Grandhaven
Energy, LLC, a Wisconsin limited liability company, on behalf of the company.

 

Signature

 

 

(Seal)

 

Notary Public

 

 

 

 

 

 

My commission expires:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Part I

Mineral Leases and Fee Mineral Interests

Subject to 2.1% Royalty Interests

Apache County, Arizona

 

LEASED LANDS

 

Lessors

 

Lessee

 

TS

 

R

 

Section

 

AC

 

Recorded
Lease Mem.
Doc. No.
(Apache
County)

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

17N

 

25E

 

1:  All;

3:   S/2, NE/4, S/2NW/4;

5:   All;

7:   All;

9:   All;

11:  All;

13:  All;

15:  All;

17:  All;

19:  N/2, SW/4, NW/4SE/4;

21:  All;

23:  All.

 

639.54

580

642.66

631.94

640

640

640

640

640

520

640

640

 

2011-005754

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

17N

 

26E

 

27:  W/2, NE/4, NW/4SE/4;

29:  All;

31:  All;

33: W/2NW/4.

 

520

640

639.58

80

 

2011-005754

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

17N

 

26E

 

3:    W/2SW/4;

5:    W/2SW/4;

7:    All;

9:    All;

11:  S/2, SW/4NE/4, S/2NW/4;

15:   N/2;

17:  All;

19:  All;

21:  All.

 

80

80

635.90

640

440

 

320

640

638.34

640

 

2011-005754

 

A-1

--------------------------------------------------------------------------------


 

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

18N

 

26E

 

1:   E/2, SW/4;

3:   SE/4;

9:  W/2, SE/4, S/2NE/4, NW/4NE/4;

 

480.56

160

600

 

2011-005754

 

11:  All;

13:  All;

15:  NE/4, E/2NW/4, NW/4NW/4, N/2SE/4, SE/4SE/4;

 

640

640

400

 

 

 

21:  W/2, W/2E/2, SE/4SE/4;

23:  N/2;

27:  SW/4, SW/4SE/4;

29:  SE/4;

31:  All;

33:  N/2.

 

 

520

 

320

200

160

630.40

320

 

 

PAP & Pop Family Ltd; 3MKJ, LP

 

 

American West Potash, LLC

 

18N

 

25E

 

25:  All;

35:  All.

 

640

640

 

2011-005753

PAP & Pop Family Ltd; 3MKJ, LP

 

 

American West Potash, LLC

 

18N

 

26E

 

17:  E/2;

19:  All;

29:  N/2, SW/4.

 

320

634.46

480

 

2011-005753

 

FEE LANDS

 

Parcel No. 1:

 

All right, title or interest to minerals located in section 25 (All), Section 27
(All), Section 29 (E/2, SW/4), Section 31 (E/2, SW/4, E/2NW/4, SW/4NW/4,
S/2NW/4NW/4), Section 33 (All), and Section 35 (All), in Township 17 North,
Range 25 East of the Gila and Salt River Base and Meridian, Apache County,
Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in document No. 2010-007258, Official
Records of Apache County, Arizona.

 

A-2

--------------------------------------------------------------------------------


 

Parcel No. 2:

 

All right, title or interest to minerals located in Sections 30 (S/2SE/4) and 34
(All) in township 17 North, Range 25 East of Gila and Salt River Base and
Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 3:

 

All right, title or interest to minerals located in Section 32 (S/2, NE/4,
E/2NW/4, SW/4NW/4), Township 17 North, Range 25 East of the Gila and Salt River
Base and Meridian, Apache County,

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Part II

 

Mineral Leases and Fee Mineral Interests

 

Subject to 1% Royalty Interest

 

Apache County, Arizona

 

Leased

 

Lessors

 

Lessee

 

Date of
Lease

 

TS

 

R

 

Section

 

AC

 

Recorded
Lease Mem.
Doc. No.
(Apache
County)

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

7/27/2011

 

17N

 

25E

 

3:   N/2NW/4;

19: S/2SE/4, NE/4SE/4.

 

80.76

120

 

2011-005754

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

7/27/2011

 

17N

 

26E

 

1:    All;

3:    E/2SW/4, E/2, NW/4;

5:    E/2SW/4, E/2, NW/4;

11:  N/2N/2, SE/4NE/4;

13:  All;

15:  S/2;

23:  All.

25:  All;

27:  E/2SE/4, SW/4SE/4;

33:  E/2NW/4, NE/4, S/2;

35:  All.

 

638.94

559.06

 

561.86

 

200

640

320

640

640

120

 

560

 

640

 

2011-005754

James Gale;
Evelyn Lucking;
David Spurlock;

 

American West Potash, LLC

 

7/27/2011

 

18N

 

26E

 

1:   NW/4;

3:   N/2, SW/4;

9:   NE/4NE/4;

15:  SW/4, SW/4NW/4, SW/4SE/4;

 

161.68

482.68

40

240

 

2011-005754

 

A-4

--------------------------------------------------------------------------------


 

Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

 

 

 

 

 

 

 

 

21:  E/2NE/4, NE/4SE/4;

23:  S/2;

25:  All;

27:  N/2, E/2SE/4, NW/4SE/4;

33:  S/2;

34:  SW/4NW/4;

35:  All.

 

120

 

320

640

440

320

40

640

 

 

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

7/27/2011

 

19N

 

26E

 

13:  All;

21:  All;

23:  All;

25:  All;

27:  All;

33:  All;

35:  All.

 

640

640

640

640

640

640

640

 

2011-005754

James Gale;
Evelyn Lucking;
David Spurlock;
Ransom Spurlock;
Robert Spurlock;
Vincent Spurlock;
Nancy Winn

 

American West Potash, LLC

 

7/27/2011

 

20N

 

26E

 

21:  S/2;

22:  S/2;

23:  South of railroad;

27:  North of railroad;

28:  NE/4, E/2NW/4, NE/4SW/4;

 

320

320

375

50

280

 

2011-005754

 

 

 

 

 

 

29:  South of I-40;

31:  All;

33:  West of Rio Puerco.

 

440

619.04

69

 

 

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

18N

 

25E

 

1:   All;

3:   All;

5:   All;

9:   All;

11:  All;

13:  All;

15:  All;

17:  All;

21:  All;

23:  All;

27:  All;

29:  All;

33:  All.

 

639.42

641.34

642.38

640

640

640

640

640

640

640

640

640

640

 

2011-005753

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

18N

 

26E

 

5:   All;

7:   All;

17: W/2.

 

641.78

628.16

640

 

2011-005753

 

A-5

--------------------------------------------------------------------------------


 

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

19N

 

25E

 

1:   All those portions lying south and east of the thread of the stream of the
Rio Puerco of the West and lying south of the southern limit of the right-of-way
of the Atlantic and Pacific Railroad;

 

N/A

 

2011-005753

 

 

 

 

 

 

 

 

 

 

11:  All those portions lying south and east of the thread of the stream of the
Rio Puerco of the West and lying south of the southern limit of the right-of-way
of the Atlantic and Pacific Railroad;

 

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

12:   W/2SW/4, S/2NW/4;

13:  All;

15:  All those portions lying south and east of the thread of the stream of the
Rio Puerco of the West and lying south of the southern limit of the right-of-way
of the Atlantic and Pacific Railroad;

 

 

 

160

 

640

N/A

 

 

 

 

 

 

 

 

 

 

 

 

21:  All those portions lying south and east of the thread of the stream of the
Rio Puerco of the West and lying south of the southern limit of the right-of-way
of the Atlantic and Pacific Railroad;

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

23:  All;

25:  All;

27:  All;

33:  All;

35:  All.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

640

640

640

640

640

 

 

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

19N

 

26E

 

3:   All;

5:   All;

7:   All;

9:   All;

11: All;

15: All;

17: All;

 

639.42

639.10

619.30

640

640

640

640

 

2011-005753

 

A-6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

19: All;

29: All;

31: All;

 

621.66

640

623.18

 

 

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

20N

 

26E

 

33: As to that portion lying south and east of the thread of the stream of the
Rio Puerco of the West and lying south of the southern limit of the right-of-way
of the Atlantic and Pacific Railroad;

35: All.

 

N/A

 

2011-005753

 

 

 

 

 

 

 

 

 

 

 

 

640

 

 

 

FEE LANDS

 

Parcel No. 1

 

All right, title or interest to minerals located in Section 29 (NW/4) and
Section 31 (N/2NW/4NW/4), in Township 17 North, Range 25 East of the Gila and
Salt River Base and Meridian, Apache County, Arizona.

 

EXCEPT for ay title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 2:

 

All right, title or interest to minerals located in Section 30 (N/2, SW/4,
N/2SE/4), Township 17 North, Range 25 East of the Gila and Salt River Base and
Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

A-7

--------------------------------------------------------------------------------


 

Exhibit B

 

Exchange Royalty Interest Area

 

Apache and Navajo Counties, AZ

 

Township

 

Range

19N

 

24E

18N

 

24E

17N

 

24E

16N

 

24E

15N

 

24E

19N

 

25E

18N

 

25E

17N

 

25E

16N

 

25E

15N

 

25E

20N

 

26E

19N

 

26E

18N

 

26E

17N

 

26E

16N

 

26E

19N

 

27E

18N

 

27E

 

B-1

--------------------------------------------------------------------------------

 